CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 1 of 47
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 2 of 47




                                                            MEnD_000002
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 3 of 47




                                                            MEnD_000003
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 4 of 47




                                                            MEnD_000004
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 5 of 47




                                                            MEnD_000005
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 6 of 47




                                                            MEnD_000006
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 7 of 47




                                                            MEnD_000007
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 8 of 47




                                                            MEnD_000008
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 9 of 47




                                                            MEnD_000009
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 10 of 47




                                                            MEnD_000010
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 11 of 47




                                                            MEnD_000011
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 12 of 47




                                                            MEnD_000012
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 13 of 47




                                                            MEnD_000013
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 14 of 47




                                                            MEnD_000014
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 15 of 47




                                                            MEnD_000015
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 16 of 47




                                                            MEnD_000016
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 17 of 47




                                                            MEnD_000017
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 18 of 47




                                                            MEnD_000018
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 19 of 47




                                                            MEnD_000019
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 20 of 47




                                                            MEnD_000020
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 21 of 47




                                                            MEnD_000021
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 22 of 47




                                                            MEnD_000022
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 23 of 47




                                                            MEnD_000023
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 24 of 47




                                                            MEnD_000024
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 25 of 47




                                                            MEnD_000025
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 26 of 47




                                                            MEnD_000026
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 27 of 47




                                                            MEnD_000027
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 28 of 47




                                                            MEnD_000028
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 29 of 47




                                                            MEnD_000029
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 30 of 47




                                                            MEnD_000030
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 31 of 47




                                                            MEnD_000031
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 32 of 47




                                                            MEnD_000032
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 33 of 47




                                                            MEnD_000033
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 34 of 47




                                                            MEnD_000034
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 35 of 47




                                                            MEnD_000035
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 36 of 47




                                                            MEnD_000036
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 37 of 47




                                                            MEnD_000037
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 38 of 47




                                                            MEnD_000038
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 39 of 47




                                                            MEnD_000039
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 40 of 47




                                                            MEnD_000040
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 41 of 47




                                                            MEnD_000041
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 42 of 47




                                                            MEnD_000042
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 43 of 47




                                                            MEnD_000043
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 44 of 47




                                                            MEnD_000044
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 45 of 47




                                                            MEnD_000045
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 46 of 47




                                                            MEnD_000046
CASE 0:18-cv-02301-JRT-KMM Document 79 Filed 01/28/20 Page 47 of 47




                                                            MEnD_000047
